MEMORANDUM **
Jeremiah Green appeals his conviction by guilty plea and sentence for robbery of *649a postal letter carrier, aiding and abetting, and possession of property of the United States taken by robbery in violation of 18 U.S.C. §§ 2114(a), 2(a), and 2114(b). Green’s attorney has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that he failed to discover any arguable issues on appeal. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *649courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.